Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 13, 2019

                                     No. 04-19-00395-CV

                                Loida Eunice SAGASTUME,
                                         Appellant

                                              v.

                               Brian and Ashley HAYWOOD,
                                         Appellees

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2019CV03887
                         Honorable John Longoria, Judge Presiding


                                       ORDER
        Appellant’s brief was due to be filed by August 7, 2019. Neither the brief nor a motion
for extension of time has been filed. It is therefore ORDERED that appellant show cause in
writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).




                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court